Name: Council Directive 79/5/EEC of 19 December 1978 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  European Union law
 Date Published: 1979-01-09

 Avis juridique important|31979L0005Council Directive 79/5/EEC of 19 December 1978 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States Official Journal L 005 , 09/01/1979 P. 0033 - 0033 Greek special edition: Chapter 07 Volume 2 P. 0094 Spanish special edition: Chapter 07 Volume 2 P. 0138 Portuguese special edition Chapter 07 Volume 2 P. 0138 COUNCIL DIRECTIVE of 19 December 1978 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States (79/5/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the inaugural effect of Directive 75/130/EEC (4) must be considered to have been a positive factor during the period which has elapsed and whereas that Directive should therefore be retained on a permanent basis; Whereas it should be extended on an experimental basis to other forms of combined road/rail carriage in order to ascertain whether the political and economic reasons underlying the said Directive are also valid for such other forms of carriage, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/130/EEC is hereby amended as follows: 1. Article 1 (1) shall be replaced by the following: "1. For the purposes of this Directive: - "combined road/rail carriage" shall mean road transport of goods between Member States where the lorry, trailer, semi-trailer (with or without tractor unit), swap body and container of 20 feet or more are transported by rail between the nearest suitable rail loading station to the point of loading and the nearest suitable rail unloading station to the point of unloading; - "swap body" shall mean the part of a road vehicle on which it is intended that the load shall be placed and which may be detached from the vehicle and re-incorporated therein." 2. Article 4 (1) shall be replaced by the following: "1. When a frontier is crossed by road before the rail journey, the Member States may require the operator to prove that the rail authorities, or any body authorized by them, have made a reservation for the transport by rail of the tractor unit, lorry, trailer, semi-trailer or the swap bodies thereof and the container of 20 feet or more." 3. Article 7 shall be replaced by the following: "Article 7 The Commission shall report to the Council every two years on the implementation of this Directive, with a view to developing this system for the benefit of all combined road/rail carriage within the Community." 4. The following new Article 8 shall be inserted: "Article 8 In the case of containers of 20 feet or more and swap bodies which have no supports, this Directive shall be valid until 31 December 1981." 5. Article 8 shall become Article 9. Article 2 The Member States shall take the additional measures in order to comply with this Directive before 1 July 1979. They shall inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 December 1978. For the Council The President G. BAUM (1)OJ No C 185, 3.8.1978, p. 3. (2)OJ No C 296, 11.12.1978, p. 68. (3)Opinion delivered on 29.11.1978 (not yet published in the Official Journal). (4)OJ No L 48, 22.2.1975, p. 31.